COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       James P. Burns v. Paul M. Simon, Individually and Brad Livingston,
                           Executive Director of the Texas Department of Criminal Justice-CID

Appellate case number:     01-12-00884-CV

Trial court case number: 69146I

Trial court:               412th Judicial District Court of Brazoria County

        Appellant, James P. Burns, filed an affidavit in the trial court, seeking to establish
indigence for costs of appeal. See TEX. R.. CIV. P. 20.1. The district clerk has notified the Court
that a contest was not filed. See id. Accordingly, the allegations in the affidavit are deemed true,
and appellant is entitled to proceed on appeal without advance payment of costs. See id.
       The Clerk of this Court shall make an entry in this Court’s records that appellant is
indigent and is allowed to proceed on appeal without advance payment of costs.
       The clerk’s record has been filed.
        The court reporter is ordered to file in this Court, within 30 days of the date of this order
and at no cost to appellant, the reporter’s record in the appeal, or a notice that no record was
taken. See TEX. R. APP. P. 20.1, 34.6.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court


Date: July 12, 2013